Los dos motivos alegados por el tercerista en este caso para sostener su recurso contra la sentencia dictada en apelación por la corte de distrito, pueden reducirse a uno: que la corte inferior cometió error al estimar qiie la prueba fue contradictoria, que los testigos del tercerista no identi-ficaran los animales embargados, al no dar crédito a dichos testigos y al actuar con pasión, prejuicio y manifiesto error. *1051Se resolvió: que no solo fué contradictoria la prueba, sino que fué además fuertemente preponderante en contra del tercerista, sin que aparezca, por otra parte, ni pueda dedu-cirse de los autos, la alegada pasión y prejuicio ni el mani-fiesto error.

Confirmada la sentencia apelada.

El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.